—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a weapon in the third degree and attempted petit larceny. Viewing the evidence in the light most favorable to the People, we conclude that it is sufficient to support defendant’s conviction of criminal possession of a weapon in the third degree (see, People v Limpert, 186 AD2d 1005, lv denied 81 NY2d 764).
The sentence is not excessive in light of the circumstances of the crime and defendant’s extensive criminal history. We have reviewed the remaining issue advanced by defendant and conclude that it is without merit. (Appeal from Judgment of Onondaga County Court, Burke, J.—Criminal Possession Weapon, 3rd Degree.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.